DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 5-6 are directed to allowable species with allowable generic claim 1. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6, directed to another species based on the allowed generic claim 1, previously withdrawn from consideration as a result of a restriction requirement, claims 5-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/25/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-6, 9, 11-12, 14, 16-18, 21, 23, 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…and a light blocking member including a first portion, an entirety of the first portion being coupled directly to the light transmitting member… the first portion having a length greater than a length of a dam member in a first direction, the first direction being aligned parallel to the plane….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
De Guzman (Fig.6, see previous office action) fails to disclose above limitations in the clamed context. The other cited arts fail to cure deficiencies of Guzman.
With respect to claim 11, the prior art made of record does not disclose or suggest either alone or in combination “…an encapsulation material that encapsulates the at least one bond wire, the encapsulation material including a first outer edge coupled to the substrate and a second outer edge extending from the first outer edge, the second outer edge being coupled to the light transmitting member, the second outer edge being aligned non-parallel and non- perpendicular to the first outer edge; and a light blocking member including a first portion directly coupled to the light transmitting member and extending to the first edge, the light blocking member including a second portion coupled directly to the light transmitting member and extending to the second edge, the light blocking member including a third portion directly contacting the second outer edge of the encapsulation material….”  in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
De Guzman (Fig. 6, see previous office action) fails to disclose, the second outer edge being aligned non-parallel and non- perpendicular to the first outer edge. Although Kinsman (US 2017/0345864 A1) (Fig. 1) discloses the second outer edge is aligned non-parallel and non-perpendicular to the first outer edge, Kinsman fails to disclose, and a light blocking member including a first portion directly coupled to the light transmitting member and extending to the first edge, the light blocking member including a second portion coupled directly to the light transmitting member and extending to the second edge, the light blocking member including a third portion directly contacting the second outer edge of the encapsulation material. It would not have been obvious to combine Guzman & Kinsman to teach both limitations in the claimed context. The other cited arts fail to cure deficiencies of Guzman.
Claims 2-6, 9, 26-27 & 29 are allowed being dependent on claim 1.
Claims 12, 14, 16-18, 21 & 23 & 28 are allowed being dependent on claim 11.
The closest prior art of record is De Guzman et al. (US 7,576,401 B1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/Examiner, Art Unit 2813     

/SHAHED AHMED/Primary Examiner, Art Unit 2813